First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, 1-5, 8, 11, 13 and 25-29 in the reply filed on February 8, 2021 is acknowledged.  Applicant also elected as species, the ALK inhibitor 5-chloro-N2-[2-isopropoxy-5-methyl-4-(4-piperidinyl)phenyl]-N4-[2-(isopropylsulfonyl)phenyl]-2,4-pyrimidinediamine and the SHP2 inhibitor (3S,4S)-8-(6-arnino-5-((2-amino-3-chloropyridin-4-yl)thio)pyrazin-2-yl)-3-methyl-2-oxa-8-azaspiro[4.5]decan-4-amine. 

Claims 17 and 19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 8, 2021.

Improper Markush
Claims 1-5, 8, 11, 13 and 25-28 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., 
The Markush groupings of claims 1-5, 8, 11, 13, 25, 27 and 28 are improper because the alternatives defined by the Markush groupings do not share both a single structural similarity and a common use that flows from said structural similarity for the following reasons:
The claims are drawn to a pharmaceutically combination comprising “(i) an ALK inhibitor or a pharmaceutically acceptable salt and (ii) a SHP2 inhibitor, or a pharmaceutically acceptable salt” (see instant claim 1).  Claims 25, 27 and 28 recite
ALK inhibitors such as,
    PNG
    media_image1.png
    106
    231
    media_image1.png
    Greyscale
(applicant’s elected ALK inhibitor),

    PNG
    media_image2.png
    285
    351
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    239
    578
    media_image3.png
    Greyscale
and
SPH2 inhibitors such as, 
    PNG
    media_image4.png
    124
    457
    media_image4.png
    Greyscale
 (applicant’s elected SPH2 inhibitor),

    PNG
    media_image5.png
    90
    459
    media_image5.png
    Greyscale
, 

    PNG
    media_image6.png
    94
    458
    media_image6.png
    Greyscale
’

    PNG
    media_image7.png
    121
    463
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    94
    457
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    118
    466
    media_image9.png
    Greyscale
, etc.
Although the present specification sets forth a common utility, i.e., ALK inhibitor or SHP2 inhibitor, the members of the claimed Markush grouping do not share a substantial feature from which said common use flows.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Duplicate Claims
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note: Both claims are drawn to a pharmaceutical combination comprising a pharmaceutical combination of claim 1 and at least one pharmaceutically acceptable carrier.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The purpose of the written description requirement is to ensure that the inventor had possession of the claimed matter as of the filing date of the application.  As recognized by MPEP § 2163, for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that illustrate the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Although, MPEP § 2163 does not define what constitutes a sufficient number of representative species, the courts have determined that the disclosure of two chemical In re Gostelli, 872, F.2d 1012, 10 USPQ2d 1618.
The court, in Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood , 107 F.3d at 1572, 41 USPQ2d at 1966.”

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and 
Here, although the claims recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification (Note the variation in structures of ALK inhibitors and SHP2 inhibitors).  In addition, based on the functional characteristics recited by the instant claims, the instant claims would include compounds discovered at a later date.  Given the potentially limitless scope of the compounds encompassed by the instant claims, applicant cannot reasonable be said to have been in possession of each and every compound encompassed by the generic claims.  Accordingly, the present specification fails to provide adequate written description for the genus of claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating ALK-positive cancer as recited by instant claim 8, does not reasonably provide enablement for treating cancer in general.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
Briefly, the instant claims are drawn to a pharmaceutical combination of claim 1 for “use in the treatment of cancer”.

Many, many mechanisms have been proposed over the decades as methods of treating the assorted cancers generally. Cytotoxic agents could be applied directly to the tumors cells, directly killing them. Immunotherapy involves stimulating the patient's immune system to attack cancer cells generally, either by immunization of the patient, in which case the patient's own immune system is trained to recognize tumor cells as targets, or by the administration of therapeutic antibodies as drugs, so the patient's immune system is recruited to destroy tumor cells by the therapeutic antibodies. Another approach would be to increase the amount or activity of the body's tumor suppressor genes, e.g. p53, PTEN, APC and CD95, which can for example activate DNA repair proteins, suppress the Akt/PKB signaling pathway, or initiate apoptosis of cancer cells. The angiogenesis inhibitor strategy was based on cutting off the blood supply that growing tumors need by shutting off the growth of new blood vessels by, for example, suppressing proliferation of endothelial cells or inducing apoptosis of endothelial cells. There is also the cancer stem cell paradigm, which hypothesizes that cancer could be treated generally, either by targeting the cancer stem cells themselves, or by targeting the epithelial-to-mesenchymal transition which supposedly generates the cancer stem cells. Yet another approach is to inhibit one or more of the assorted HSP90 proteins, which will supposedly disrupt the proper folding of signaling proteins that all cancers rely on. Inhibiting telomerase was said to be able to be able to simply stop cancer cells generally from being able to proliferate. 

Specifically, the prior art knows that there never has been a compound capable of treating cancers generally. "The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally." ( /www.uspto.gov/web/offices/pac/dapp/1 pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353: "In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way". There are compounds that treat a modest range of cancers, but no one has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.
The attempts to find compounds to treat the various cancers arguably constitute the single most massive enterprise in all of pharmacology. This has not resulted in finding any treatment for tumors generally. Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. This is because it is now understood that there is no "master switch" for cancers generally; cancers arise from a bewildering variety of differing mechanisms. Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers 
Accordingly, there is substantive "reason for one skilled in the art to question the objective truth of the statement of utility or its scope" (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally.
Similarly, In re Novak, 134 USPQ 335,337-338, says "unless one with ordinary skill in the art would accept those allegations as obviously valid and correct, it is proper for the examiner to ask for evidence which substantiates them." There is no such evidence in this case. Likewise, In re Cortright, 49 USPQ2d 1464, states: "Moreover, we have not been shown that one of ordinary skill would necessarily conclude from the information expressly disclosed by the written description that the active ingredient" does what the specification surmises that it does. That is exactly the case here. Moreover, even if applicants' assertion that cancer in general could be treated with these compounds were plausible --- which it is not ---, that "plausible" would not suffice, as was stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1301 : "If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "'inventions" consisting of little more than respectable guesses as to the likelihood of their success."
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. The skill thus depends on the particular cancer involved. There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
The claims recite ALK inhibitor and/or SHP2 inhibitor.  However, based on the vast difference in structures of the ALK inhibitors and SHP2 inhibitors as set forth by the present specification, it is unclear what would be encompassed by the phrases “ALK inhibitor or a pharmaceutically acceptable salt thereof” and “SHP2 inhibitor or a pharmaceutically acceptable salt thereof” apart from said disclosed compounds;
Claims 4 and 5 recite the phrase “jointly therapeutically effective amounts for use in the treatment of cancer” and “synergistically effective amounts for use in the treatment of cancer”, respectively.  The present specification sets forth generic definitions of the above-mentioned phrases but does not define what said amounts are; 
Claim 8 is drawn to “[t]he pharmaceutical combination….” but does not identify what said combination comprises, i.e., the claim does not recite a parent claim.  Note, the recitation of the intended use of the combination would not limit the scope of the parent claim; and
Claims 11 and 13 recite “wherein the cancer is an ALK-positive cancer resistant to an ALK inhibitor” or “wherein the cancer is an ALK-positive cancer characterized by ALK-independent resistance to an ALK inhibitor”.  The claims lack identification of said cancers or which cancers would be encompassed by the above-mentioned phrases.
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Both claims are drawn to the pharmaceutical combination of claim 4.  However, the recitation of the intended use does not limit the scope of the parent claim.  Applicant’s attention is directed to MPEP § 2111.04 for guidance on the limiting effect of “wherein clauses”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 13 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO 2016/203405 cited by applicant on IDS submitted 01/21/2020) in view of Chen et al. (WO 2015/107495 cited by applicant on IDS submitted 01/21/2020) and Xu (US 9,296,721).
Chen et al. teaches composition comprising a SHP2 inhibitor such as 
    PNG
    media_image10.png
    155
    179
    media_image10.png
    Greyscale
(see instant claim 27, compound #25) in combination with another pharmacologically active compound such as an ALK inhibitor, for example, 
    PNG
    media_image11.png
    113
    174
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    95
    155
    media_image12.png
    Greyscale
 (see instant claim 25) in admixture with one 
The instant claims differ from the reference by reciting a more limited genus than the reference, i.e., combination of an ALK inhibitor or a pharmaceutically acceptable salt thereof and a SHP2 inhibitor or a pharmaceutically acceptable salt thereof.  
However, as noted above, the reference teaches the combination of a SHP2 inhibitor and another pharmacologically active compound and exemplifies ALK inhibitors such as crizotinib and TAE684 as recited by instant claim 25.  Therefore, the combination as instantly claimed is rendered prima facie obvious.  The motivation is based on the teachings by the reference especially that the combination would be useful in therapy such as treating cancers as recited by instant claim 8.
Instant claims 26, 28 and 29 differ from the reference by reciting ALK inhibitor(s) and SHP2 inhibitor(s) not taught by the reference.
However, as evidenced by Chen et al. (WO 2015/107495 cited by applicant on IDS submitted 01/21/2020) and Xu (US 9,296,721), both applicant’s elected SHP2 inhibitor, 
    PNG
    media_image13.png
    109
    241
    media_image13.png
    Greyscale
and ALK inhibitor,  
    PNG
    media_image14.png
    113
    222
    media_image14.png
    Greyscale
      are known in the art (see ‘495, last compound and ‘721).
prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Therefore, substituting the SHP2 and ALK inhibitors of Chen ‘405 with those taught by Chen ‘495 and ‘721 would have been obvious to the skilled artisan in the art at the time of the present invention.  The motivation is based on the teachings of the Chen ‘405 of the combination of a SHP2 inhibitor and an ALK inhibitor for treating cancer.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628